UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAMES WAUGAMAN,

                                       Plaintiff,                       1:18-cv-00194 (BKS/CFH)

v.

CITY OF ALBANY, NEW YORK,

                                       Defendant.


Appearances:

For Plaintiff:
Gregory J. Teresi, Esq.
Bartlett, Pontiff, Stewart & Rhodes, P.C.
One Washington Street, P.O. Box 2168
Glens Falls, N.Y. 12801

For Defendant:
Stephen J. Rehfuss, Esq.
The Rehfuss Law Firm, P.C.
40 British American Boulevard
Latham, N.Y. 12110

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff James Waugaman brings this action under 42 U.S.C. § 1983 against Defendant

City of Albany, New York (the “City”) alleging violations of his Fifth and Fourteenth

Amendment rights. (Dkt. No. 1). Plaintiff alleges that his property was physically taken “without

due process and without just compensation” when Defendant removed curb cuts that previously

offered ingress and egress to Plaintiff’s properties. (Id. ¶ 1). Presently before the Court is
Defendant’s motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure. (Dkt. No. 11). For the reasons set forth below, Defendant’s motion is denied.

II.      FACTS1

         Plaintiff owns two adjacent properties in the City of Albany, located at 80 Clinton

Avenue and 86 Clinton Avenue (the “properties”). (Dkt. No. 1, ¶ 6; Dkt. No. 1-1). Together,

these properties feature two rowhomes and a parking area, all abutting Clinton Avenue. (Dkt.

No. 1, ¶ 6). The only way to access the properties by vehicle was through “a curb cut on Orange

Street.” (Id. ¶¶ 6–7). In 2014, the City removed the curb cuts as part of a sidewalk reconstruction

project. (Id. ¶ 8). Plaintiff “did not approve or consent” to the City’s removal of the curb cuts.

(Id. ¶ 13). Removing the curb cuts eliminated all vehicular access to the properties. (Id. ¶¶ 6, 12).

         In a letter dated February 2, 2016, the City’s corporation counsel advised Plaintiff that,

“[i]n order to ensure compliance with the terms of the federal funding that financed the project,

the city must review curb cut applications against zoning and parking law.” (Dkt. No. 1-2). To

have his curb cuts restored, Plaintiff was advised to “apply for a pavement opening permit,” for

which he would have to pay a $50.00 fee, plus the cost to reinstall the curb cuts, should his

application be approved. (Id.; Dkt. No. 1, ¶ 10). On February 9, 2016, the City’s corporation

counsel again advised Plaintiff by letter to apply for a “pavement opening permit.” (Dkt. No. 1-3,

at 1).

         As a result of the curb cut removal, Plaintiff claims that his properties have become

“legally land-locked” and that he has suffered damages, including the loss of marketable title to

the properties. (Dkt. No. 1, ¶¶ 15, 23, 31).



1
 The facts are drawn from the Complaint and its exhibits. (Dkt. No. 1). For the purposes of this motion, the Court
assumes their truth and draws all reasonable inferences in Plaintiff’s favor. Johnson v. Rowley, 569 F.3d 40, 43 (2d
Cir. 2009).



                                                          2
III.    LEGAL STANDARD

        “The same standard applicable to Fed. R. Civ. P. 12(b)(6) motions to dismiss applies to

Fed. R. Civ. P. 12(c) motions for judgment on the pleadings.” Bank of N.Y. v. First Millennium,

Inc., 607 F.3d 905, 922 (2d Cir. 2010). Thus, “[t]o survive a Rule 12(c) motion, the complaint

‘must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.’” Id. (quoting Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010)). “Although a

complaint need not contain detailed factual allegations, it may not rest on mere labels,

conclusions, or a formulaic recitation of the elements of the cause of action, and the factual

allegations ‘must be enough to raise a right to relief above the speculative level.’” Lawtone-

Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist. LEXIS

155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). The Court will grant a motion for judgment on the pleadings “if, from the pleadings, the

moving party is entitled to judgment as a matter of law.” VCG Special Opportunities Master

Fund Ltd. v. Citibank, N.A., 594 F. Supp. 2d 334, 340 (S.D.N.Y. 2008). “On a 12(c) motion, the

court considers ‘the complaint, the answer, any written documents attached to them, and any

matter of which the court can take judicial notice for the factual background of the case.’” L-7

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (quoting Roberts v.

Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)).

IV.     DISCUSSION

        Defendant seeks to dismiss both Plaintiff’s Fifth and Fourteenth Amendment claims.

(Dkt. No. 11-4, at 4–8). Defendant argues that Plaintiff’s claims are unripe for review under the

Supreme Court’s two-prong test in Williamson County Regional Planning Commission v.

Hamilton Bank, 473 U.S. 172 (1985), overruled in part by Knick v. Twp. of Scott, 139 S. Ct.

2162 (2019). Defendant argues that the Complaint fails both prongs because Plaintiff neither


                                                   3
“followed the established administrative procedures for applying for a curb cut permit,” nor

“availed himself of available state remedies to obtain just compensation.” (Dkt. No. 11-4, at 7–

8). Plaintiff responds that the Complaint should not be dismissed for lack of ripeness and that he

was deprived of due process because he did not receive notice or a hearing.2 (Dkt. No. 15, at 4–

7).

         “To be justiciable, a cause of action must be ripe—it must present a real, substantial

controversy, not a mere hypothetical question.” Kurtz v. Verizon New York, Inc., 758 F.3d 506,

511 (2d Cir. 2014) (quoting Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir.

2013)). “A claim is not ripe if it depends upon contingent future events that may or may not

occur as anticipated, or indeed may not occur at all. The doctrine’s major purpose is to prevent

the courts, through avoidance of premature adjudication, from entangling themselves in abstract

disagreements.” Id. (quotation marks and internal citation omitted).

         Under Williamson County, a takings claim is not ripe for federal review until “(1) the

state regulatory entity has rendered a ‘final decision’ on the matter, and (2) the plaintiff has

sought just compensation by means of an available state procedure.” Dougherty v. Town of N.

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002) (citing Williamson Cty., 473

U.S. at 186, 194–95). The Second Circuit has extended the ripeness analysis from Williamson

County to, inter alia, procedural due process claims. Dougherty, 282 F.3d at 89 (applying “the

Williamson test” to procedural due process claims). While this motion was pending, the Supreme


2
  It its opening brief, Defendant sought dismissal solely on the ground that Plaintiff’s claims were not ripe and did
not address the plausibility of the procedural due process claim. (See generally Dkt. No. 11-4). The first time
Defendant addressed whether the Complaint stated a due process claim was in its reply. (See Dkt. No. 16, 6–8).
Although Plaintiff raised this issue on his own, by failing to initially brief it, Defendant nevertheless “preclud[ed]
the [P]laintiff from offering a meaningful response” to its arguments on this claim. See Frink Am., Inc. v. Champion
Rd. Mach. Ltd., 48 F. Supp. 2d 198, 208 (N.D.N.Y. 1999). The Court, therefore, does not consider this argument.
See Morgan v. McElroy, 981 F. Supp. 873, 876 n.3 (S.D.N.Y. 1997) (“It is well settled in the Second Circuit that a
party may not raise an argument for the first time in his reply brief.”).



                                                          4
Court overruled Williamson County’s “state-litigation requirement.” See Knick, 139 S. Ct. at

2167.

        Regarding the first prong, finality, Defendant’s Williamson County analysis misses the

mark. In Williamson County, the Supreme Court considered the justiciability of a regulatory

takings claim, which concerned a landowner’s ability to develop property within the bounds of a

new zoning ordinance. 473 U.S. at 178–79. Here, however, the finality analysis differs because

Plaintiff has plausibly alleged a physical taking. “The law recognizes two species of takings:

physical takings and regulatory takings.” Buffalo Teachers Fed’n v. Tobe, 464 F.3d 362, 374 (2d

Cir. 2006). A physical taking “occurs when there is either a condemnation or a physical

appropriation of property.” 1256 Hertel Ave. Assocs., LLC v. Calloway, 761 F.3d 252, 263 (2d

Cir. 2014) (citing Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S.

302, 322 (2002)). “[A]n alleged physical taking is by definition a final decision for the purpose

of satisfying Williamson’s first requirement.” Juliano v. Montgomery-Otsego-Schoharie Solid

Waste Mgmt. Auth., 983 F. Supp. 319, 323 (N.D.N.Y. 1997).

        “A regulatory taking, by contrast, occurs where even absent a direct physical

appropriation, governmental regulation of private property ‘goes too far’ and is ‘tantamount to a

direct appropriation or ouster.’” 1256 Hertel Ave. Assocs., 761 F.3d at 263 (quoting Lingle v.

Chevron U.S.A. Inc., 544 U.S. 528, 537 (2005)). Regulatory takings “do not involve ‘a

categorical assumption of property,’ by the Government.” Merrick Gables Ass’n, Inc. v. Town of

Hempstead, 691 F. Supp. 2d 355, 360 (E.D.N.Y. 2010) (citing Buffalo Teachers Fed’n, 464 F.3d

at 374). “The gravamen of a regulatory taking claim is that the state regulation goes too far and

in essence ‘effects a taking.’” Buffalo Teachers Fed’n, 464 F.3d at 374 (quoting Meriden Tr. &

Safe Deposit Co. v. F.D.I.C., 62 F.3d 449, 454 (2d Cir. 1995)).




                                                 5
       Here, the Complaint does not allege “a law or regulation which is alleged to go too far in

burdening property.” Palazzolo v. Rhode Island, 533 U.S. 606, 620 (2001). Rather, Plaintiff has

alleged that the City “physically removed” both existing curb cuts on the properties by

permanently constructing “an elevated granite barrier” where the curb cuts had previously been.

(Dkt. No. 1, ¶ 8). Plaintiff further alleges the properties are no longer accessible by vehicle and

that he has lost “marketable title” to them. (Id. ¶¶ 12, 15). See Preschool Dev., Ltd. v. City of

Springboro, No. 04-cv-348, 2005 WL 1038849, at *6, 2005 U.S. Dist. LEXIS 35535, at *17

(S.D. Ohio May 4, 2005) (explaining that it “is clear that a regulatory taking [was] not present”

where city removed curb cuts offering vehicular access to the plaintiff’s property); see also

Bassett, New Mexico LLC v. United States, 136 Fed. Cl. 81, 85 (2018), aff’d, 771 F. App’x 479

(Fed. Cir. 2019) (“The case law provides that a physical takings analysis is appropriate in

circumstances involving a physical impediment to access.”). Accordingly, the Court finds

Plaintiff has plausibly alleged a physical taking of his property. This in itself “satisfies the need

to show finality.” Kurtz, 758 F.3d at 513.

       Defendant’s arguments under Williamson County’s second prong also fail. Recognizing

that state-court decisions on takings claims generally have “preclusive effect in any subsequent

federal suit,” the Knick Court found that the second prong of Williamson County “impose[d] an

unjustifiable burden on takings plaintiffs.” 139 S. Ct. at 2167–68. Thus, “a property owner has a

claim for a violation of the Takings Clause as soon as a government takes his property for public

use without paying for it.” Id. at 2170; id. at 2168 (“[T]he property owner has suffered a

violation of his Fifth Amendment rights when the government takes his property without just

compensation, and therefore may bring his claim in federal court under § 1983 at that time.”).

Indeed, the Second Circuit has acknowledged that “Knick eliminated the state-exhaustion




                                                  6
requirement” to establish a ripe taking claim. Sagaponack Realty, LLC v. Village of Sagaponack,

778 F. App’x 63, 64 (2d Cir. 2019). Accordingly, Plaintiff’s takings claim, as alleged, is ripe for

federal review even assuming he did not exhaust his state remedies. See Chompupong v. City of

Schenectady, No. 17-cv-929, 2019 WL 3321874, at *8–9, 2019 U.S. Dist. LEXIS 122883, at

*27–28 (N.D.N.Y. July 24, 2019) (allowing takings claim to proceed where it previously would

have failed under second prong of Williamson County).

V.     CONCLUSION

       For these reasons, it is hereby

       ORDERED that Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 11) is

DENIED in its entirety.

       IT IS SO ORDERED.

Dated: February 5, 2020
       Syracuse, New York




                                                 7
